              Case 1:21-cr-00028-APM Document 239 Filed 06/15/21 Page 1 of 3



1                  U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
2

3

4
     UNITED STATES                                   ) Case No.: 21cr-260-APM
5                                                    )
                                                     )
6
     vs.                                             )
                                                     )
7    ROBERTO MINUTA                                  )
                                                     )
8                                                    )
                                                     )
9

10

11                UNOPPOSED MOTION TO ENLARGE TIME FOR FILING MOTIONS

12                                                FOR 30 DAYS
13
            Roberto Minurta , by and through undersigned counsel, respectfully moves this
14
     Honorable Court, pursuant to Federal Rule of Criminal Procedure and the United States
15

16
     Constitution, for leave a 30 day extension on the motion deadline in this matter. In support of

17   this motion, counsel states the following:
18          1. Mr. Minuta is before this Court, pending trial in this matter. He was indicted in the
19
     first superseding indictment.
20
            2. At the last status hearing, the Court granted the government’s motion in part for an
21

22   exclusion of Speedy Trial time and set a July 1, 2021 deadline for pretrial motions in this matter.

23          3.For medical reasons, counsel is currently limited to 30 hours a week.
24
            4.Until this morning, counsel had pretrial motions also due on or before July 1, 2021in a
25
     RICO case in the District of Maryland. That other deadline was lifted this morning so counsel is
26
     shifting focus to this case but given the volume of discovery in this matter, counsel’s limited
27

28   hours and deadlines in other matters before July 1, as well as the complex factual and legal



                                                          1
                Case 1:21-cr-00028-APM Document 239 Filed 06/15/21 Page 2 of 3



1    issues flagged so far in this matter, counsel will be able to file some but definitely not all motions
2
     on or before July1. Therefore, counsel is requesting an additional 30 days to file additional
3
     pretrial motions. Defense counsel have been meeting and communicating regularly about
4

5
     common legal issues so counsel will certainly be joining with many motions filed by other

6    counsel.
7           6. In Ungar v. Sarafite, 376 U.S. 575, 589 (1964), the Supreme Court stated that:
8
            Not every restriction on counsel's time or opportunity to investigate or to consult with his
9
            client or otherwise to prepare for trial violates a defendant's Sixth Amendment right to
10

11          counsel. See Chambers v. Maroney, 399 U.S. 42, 53-54 (1970).Trial judges necessarily

12          require a great deal of latitude in scheduling trials. Not the least of their problems is that
13
            of assembling the witnesses, lawyers, and jurors at the same place at the same time, and
14
            this burden counsels against continuances except for compelling reasons. Consequently,
15

16
            broad discretion must be granted trial courts on matters of continuances; only an

17          unreasoning and arbitrary "insistence upon expeditiousness in the face of a justifiable
18          request for delay" violates the right to the assistance of counsel.
19
     7. Counsel contacted Kathryn Rakoczy, one of the Assistant United States Attorney currently
20   assigned to this matter. Ms. Rakoczy indicated that the government does not oppose this motion.
     Counsel also contacted defense counsel for all parties with counsel in this matter for their
21   positions on this motion. No counsel indicated any opposition. Carmen Hernandez, Counsel for
22   DONOVAN CROWL, and David Fischer, counsel for THOMAS EDWARD CALDWELl,
     both join in a request for additional time for filing motions their clients.
23
     8. Undersigned counsel indicated when contacting all parties that she was not thinking this
24
     request would prejudice anyone since we don’t have a date yet to hear motions and that counsel
25   was assuming given the factual and legal issues as well as the large number of defendants and
     counsel and continued issues related to the pandemic, that a motion hearing date won’t be
26   scheduled until a date much later this year or until next year. Either way, undersigned counsel is
     endevouring to file motions as quickly as possible and thinks she will have most motions filed by
27
     July 1 but cannot fathom being done by that time with all the necessary factual review, legal
28   research, and motion drafting. Furthermore undersigned counsel does expect to be in a position



                                                           2
              Case 1:21-cr-00028-APM Document 239 Filed 06/15/21 Page 3 of 3



1    to schedule motions and trial date at the next status date and expects this request not to prejudice
     scheduling going forward.
2

3                                                  Respectfully submitted.
                                                   ROBERTO MINUTA
4                                                  By and through counsel,
5
                                                   /s/ Jenifer Wicks
6                                                  ____________________________
                                                   JENIFER WICKS
7
                                                   DC Bar 465476
8                                                  Blind Justice Legal Services
                                                   PO Box 60585
9                                                  Washington, DC 20039
10
                                                   Telephone 202-839-5102
                                                   Facsimile 202-478-0867
11                                                 Email Jenifer@BlindJusticeDC.org
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                          3
